SOLID FILM AS BINDER FOR BATTERY ELECTRODES
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.

Status of Claims
Claims 36-67 are pending, wherein claims 38, 48, 50 and 57 were previously withdrawn, and claims 36 is amended. Claims 36-37, 39-47, 49, 51-56 and 58-67 are being examined on the merits in the current Office action.

Remarks
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior 

Claim Rejections - 35 USC § 112
Claims 36-37, 39-47, 49, 51-56 and 58-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended limitation “… the electrochemically active material is adhered directly to the current collector via the electrode attachment substance” is not supported by the specification as originally filed. The limitation “via the electrode attachment substance” requires that the electrode attachment substance interfaces the electrochemically active material and the current collector, which, however, contradicts “adhered directly” required by the claim.
As such, claim 36 and all of its dependent claims are rejected.
Claims 36-37, 39-47, 49, 51-56 and 58-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

As such, claim 36 and all of its dependent claims are indefinite.
Claims 36-37, 39-47, 49, 51-56 and 58-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. 
1) Claim 36 recites, among others, a step of “providing a substantially solid layer of an electrode attachment substance on a surface of the layer comprising the electrochemically active material” (referred to as “providing step”) and a step of “(such that) the electrochemically active material is adhered … to …”. However, merely the “providing step” does not necessarily result in the electrochemically active material being adhered … to …   The omitted steps are:  “applying pressure, applying heat, using an extrusion process, etc.” (See, e.g., the middle of page 6 of Applicant’s Remarks dated February 10, 2020). For example, Fig. 1D indicates a “providing step”, but the electrochemically active material cannot be adhered … to … without the said omitted step. As such, claim 36 and all of its dependent claims are rejected.
The above issue applies similarly to the limitations recited in claim 55. Claim 55 and all of its dependent claims are rejected.
2) The term "substantially" in “a substantially solid …” recited in at least claims 36 and 55 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
This issue applies similarly to claims 37 and 56.
3) The term "adjacent" in claim 55 is a relative term which renders the claim indefinite.  The term "adjacent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 55 and all of its dependent claims are rejected.

Claim Rejections - 35 USC § 103
Claims 36, 39, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 20170222278 A1, hereafter Kwon).
Regarding claim 36, Kwon teaches a method of forming an electrode, the method comprising:
providing a current collector ([0009]);
providing a layer comprising an electrochemically active material ([0009]); and
Since Kwon teaches the same structure as shown in Fig. 1D of the instant invention, the same result as claimed, that is, “the electrochemically active material is adhered directly to the current collector via the electrode attachment substance”, is reasonably expected. Where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 39, Kwon teaches the method of claim 36, wherein the electrochemically active material is provided as a film (See “layer” in “an electrode active material layer”, [0009]).
Regarding claim 45, Kwon teaches the method of claim 36, wherein the layer of electrode attachment substance comprises a thermoplastic film (polyphenylene sulfide film is a thermoplastic film).
Regarding claims 46-47.
Claims 37, 55-56, 58 and 60-67 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, as applied to claim 36 above, and further in view of Park et al. (US 20140170475 A1, hereafter Park).
Regarding claim 37, Kwon teaches the method of claim 36, but fails to teach a second substantially solid layer of electrode attachment substance, as claimed. However, in the same field of endeavor, Park discloses an electrode attachment substance (e.g., “a first electrode attachment substance”, [0107]) is disposed between a current collector and a solid film comprising an electrochemically active material, for the benefit of adhering the solid film comprising the electrochemically active material to the current collector. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have incorporated the teachings of Park into Kwon such that a second substantially solid layer of electrode attachment substance is used to adhere the layer comprising the electrochemically active material to the current collector. As such, the electrochemically active material is sandwiched between both of the provided layers of electrode attachment substance. Additionally, the use of known technique to improve similar devices (methods, or products) in the same way is prima facie obvious (MPEP § 2143).
Regarding claims 55-56, Kwon teaches the method of claim 36, and further the claimed features in claims 55-56 are duplicated and substantially identical to those recited in claims 36 and 37. The only difference is that all the claimed features are located on the other side of the current collector. However, providing electrode components on both sides of a current collector is well known in prior arts. For instance, Park discloses a second electrode attachment substance is provided on a second side of a current collector of an electrode (See at least claim In re Harza, 124 USPQ 378 (CCPA 1960). The rejections of claims 36 and 37 are incorporated here.
Regarding claim 58, Kwon in view of Park teaches the method of claim 55, wherein the second electrochemically active material is provided as a film (See “layer” in “an electrode active material layer”, [0009], Kwon).
Regarding claim 60-63, Kwon in view of Park teaches the method of claim 55, but Kwon is lent to the specific composition as claimed in claims 60-63. However, Park further discloses that the second electrochemically active material comprises “between greater than 0% and less than about 90% by weight” of silicon ([0065]). It would have been obvious to one of ordinary skill in the art to use “between greater than 0% and less than about 90% by weight” of silicon, as taught by Park, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The range of “between greater than 0% and less than about 90% by weight” overlaps “at least about 50% to about 100% by weight of silicon” (claim 60), “at about 60% to about 100% by weight” of silicon (claim 61), “at about 70% to about 100% by weight” of silicon (claim 62), and “at about 80% to about 100% by weight” of silicon (claim 63), respectively. In the case where the claimed ranges “overlap or lie inside prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claims 64-65, Kwon in view of Park teaches the method of claim 55, wherein the second electrode attachment substance comprises a thermoplastic film such as polypropylene ([0020], Kwon), which is a different material than the electrode attachment substance (polyphenylene sulfide film as recited in the rejection of claim 36).
Regarding claim 66, Kwon in view of Park teaches the method of claim 55, wherein adhering the electrochemically active material and adhering the second electrochemically active material occur simultaneously, because Park teaches heating the first electrode attachment substance and the second electrode attachment substance to adhere the first solid film comprising the electrochemically active material and the second solid film comprising the second electrochemically active material to the current collector occurs simultaneously (See claims 18 and 14-17 of Park).
Regarding claim 67, Kwon teaches the method of claim 55, wherein the electrode is a negative electrode (See “in case that the electrode for a secondary battery is a negative electrode”, [0117], Kwon). 
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon, as applied to claim 36 above, and further in view of Park et al. (US 20130302666 A1, hereafter Park-II).
Regarding claim 49, Kwon teaches the method of claim 36, but does not teach a heating compressing for the adhering. However, a heating compressing step for manufacturing an electrode is well known in prior arts for increasing capacity density of the electrode and adhesion between electrode components. For instance, Park-II disclose a heating compressing .
Claims 40-44 and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, as applied to claim 39 above, and further in view of Park et al. (US 20110177393 A1, hereafter Park-III).
Regarding claim 40, Kwon teaches the method of claim 39, but does appear to fail to disclose a specific composition of the film, as claimed. However, in the same field of endeavor, Park-III discloses a composite material composed of silicon and carbon for use in battery electrodes (See at least: Abstract and [0003]; “electrode (e.g., anode and cathode) compositions” in [0033]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have incorporated the teachings of Park-III into Kwon such that a composite material composed of silicon and carbon is used as a specific composition of the electrochemically active material layer/film of Kwon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 41-44, Kwon teaches the method of claim 36, but does appear to fail to disclose a specific composition of the film, as claimed. However, in the same field of endeavor, In re Leshin, 125 USPQ 416. Kwon in view of Park-III further teaches the electrochemically active material comprises “greater than 0% and less than about 90% by weight silicon”, which overlaps “at least about 50% to about 100% by weight of silicon” (claim 41), “at about 60% to about 100% by weight” of silicon (claim 42), “at about 70% to about 100% by weight” of silicon (claim 43), and “at about 80% to about 100% by weight” of silicon (claim 44), respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claims 51-54, Kwon teaches the method of claim 36, but is silent to “in roll form” and “a roll to roll process”. However, Park-III discloses that an electrode comprising a current collector and an active material layer can be rolled and a method for forming an electrode comprises a roll-to-roll process (See at least [0005], [0039]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have used the current collector and the layer of electrode attachment substance in a roll form in the method for forming the electrode and to have included a roll-to-roll process prima facie obvious (MPEP § 2143). Furthermore, one skilled in the art would readily appreciate that the layer of electrode attachment substance needs also be in a roll form in order to match the rolled active material layer and current collector in the process of forming the electrode.
Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Park, as applied to claim 55 above, and further in view of Park-III.
Regarding claim 59, Kwon in view of Park teaches the method of claim 55, but does appear to fail to disclose the second electrochemically active material is a silicon carbon composite film. However, in the same field of endeavor, Park-III discloses a composite material composed of silicon and carbon for use in battery electrodes (See at least: Abstract and [0003]; “electrode (e.g., anode and cathode) compositions” in [0033]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have incorporated the teachings of Park-III into Kwon in view of Park such that a composite material composed of silicon and carbon is used as a specific composition of the electrochemically active material layer/film of Kwon in view of Park, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Terminal Disclaimer
The terminal disclaimer filed on October 6, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S.  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed November 13, 2020 have been fully considered but they are not persuasive.
Applicant’s principal arguments are focused on the teachings of Hamano. In order to advance the prosecution, this reference has been removed from the current Office action. A new reference (Kwon et al., US 20170222278 A1) has been applied in the claim rejections. However, this removal does not necessarily mean the application of the Hamano is not proper. On the contrary, the Hamano may still be applied later when necessary.
As such, Applicant’s arguments regarding the Hamano reference are moot.
Applicant’s arguments in sections B), C) and D) of the Remarks are based on the alleged deficiencies of the Hamano reference. Since Hamano is no long applied in the rejections, these arguments are moot.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727